United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          April 9, 2004

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 03-60942
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DANIEL EASLEY,

                                           Defendant-Appellant.



                        --------------------
            Appeal from the United States District Court
              for the Northern District of Mississippi
                         No. 2:03-CR-4-ALL-P
                        --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Daniel Easley appeals his sentence following his guilty plea

conviction of conspiracy to possess with intent to distribute more

than 100 kilograms of marihuana. He argues that the district court

erred in finding that he possessed a firearm during the offense for

purposes of U.S.S.G. § 2D1.1(b)(1) and erred in concluding that he




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-60942
                                -2-

was ineligible for the “safety valve” reduction of U.S.S.G. § 5C1.2.

     As part of his written plea agreement, Easley agreed to waive

the right to appeal his conviction and sentence.       The district

court personally addressed Easley and admonished him regarding his

waiver; Easley stated that he understood the waiver.        Thus, he

knowingly and voluntarily waived the right to appeal his sentence.

See United States v. Robinson, 187 F.3d 516, 517-18 (5th Cir.

1999).   Accordingly, this appeal is DISMISSED as waived.